Exhibit 99.1 LUMINEX CORPORATION REPORTS THIRD QUARTER 2010 RESULTS AUSTIN, Texas (November 4, 2010) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the third quarter and nine months ended September 30, 2010.Financial and operating highlights include the following: · Consolidated third quarter revenue was $33.9 million, a 16 percent increase over the third quarter of 2009 · Luminex launched new MAGPIX® multiplexing system bringing affordable multiplexing to laboratories worldwide · Third quarter 2010 shipments of 231 multiplexing analyzers that included 41 MAGPIX systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 7,414, up 14% from a year ago. This compares to shipments of 259 multiplexing analyzers in the third quarter of 2009. Also included in system sales are 28 BSD sample handling systems · Consolidated gross profit margin was 65 percent for the third quarter of 2010 · Operating income for the third quarter of 2010 was $155,000 compared with an operating loss of $512,000 for the same period last year · Received FDA clearance for CYP450 2D6 assay, the first multiplexed assay addressing the area of Personalized Medicine. The company plans to launch the 2D6 assay by year end · Won prestigious 2010 Prix Galien USA Award for Luminex’s innovative xTAG® Respiratory Viral Panel (RVP) named “Best Medical Technology” REVENUE SUMMARY (in thousands, except percentages) Three Months Ended September 30, Variance (%) (in thousands, except percentages) System sales $ $ $ ) -12 % Consumable sales 42 % Royalty revenue 20 % Assay revenue 27 % All other revenue 21
